DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process... may obtain a patent therefor..." (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 18 of copending Application No. 17/070,127 (reference application).  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
A comparison between the wordings of these claims is provided in the table below.  Claim 1 of the instant application is identical to claim 18 (i.e., claim 10+18) of the reference application.
Claim 1 IA
Claim 18 '127

A method for manufacturing a metal plate used for manufacturing a deposition mask, the metal plate including a first surface and a second surface positioned on the opposite side of the first surface, the method comprising: 
a step of rolling a base metal having an iron alloy containing nickel to produce the metal plate, wherein: 
the metal plate comprises particles containing as a main component an element other than iron and nickel; 
in a sample including the first surface and the second surface of the metal plate, the following conditions (1) and (2) regarding the particles are satisfied: 
(1) the number of the particles having an equivalent circle diameter of 1 µm or more is 50 or more and 3000 or less per 1 mm3 in the sample; and 
(2) the number of the particles having an equivalent circle diameter of 3 µm or more is 50 or less per 1 mm3 in the sample; 
A method for manufacturing a metal plate used for manufacturing a deposition mask, the metal plate including a first surface and a second surface positioned on the opposite side of the first surface, the method comprising: 
a step of rolling a base metal having an iron alloy containing nickel to produce the metal plate, wherein: 
the metal plate comprises particles containing as a main component an element other than iron and nickel; 
in a sample including the first surface and the second surface of the metal plate, the following conditions (1) and (2) regarding the particles are satisfied: 
(1) the number of the particles having an equivalent circle diameter of 1 µm or more is 50 or more and 3000 or less per 1 mm3 in the sample; and
(2) the number of the particles having an equivalent circle diameter of 3 µm or more is 50 or less per 1 mm3 in the sample.
This part is claim 10
a first ratio of the metal plate is 70% or more; 
the first ratio is a ratio of a first quantity to a total quantity; 
the total quantity is the number of the particles per 1 mm3 in the sample, the particles having an equivalent circle diameter of 1 µm or more; and 
the first quantity is the number of the particles per 1 mm3 in the sample, the particles having an equivalent circle diameter of 1 µm or more and less than 3 µm.
a first ratio of the metal plate is 70% or more; 
the first ratio is a ratio of a first quantity to a total quantity; 
the total quantity is the number of the particles per 1 mm3 in the sample, the particles having an equivalent circle diameter of 1 µm or more; and 
the first quantity is the number of the particles per 1 mm3 in the sample, the particles having an equivalent circle diameter of 1 µm or more and less than 3 µm.
This part is claim 18


In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely 

Claims 2-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/070,127 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims substantially overlap.
As shown above, claim 1 of the instant application is identical to claim 18 of the reference application.
Regarding instant claim 2, this limitation is found in claim 11 of the reference application.
Regarding instant claim 3, this limitation is found in claim 12 of the reference application.
Regarding instant claim 4, this limitation is found in claim 13 of the reference application.
Regarding instant claim 5, this limitation is found in claim 14 of the reference application.
Regarding instant claim 6, this limitation is found in claim 15 of the reference application.
Regarding instant claim 7, this limitation is found in claim 2 of the reference application.
Regarding instant claim 8, this limitation is found in claim 3 of the reference application.

Regarding instant claim 10, this limitation is found in claim 17 of the reference application.
Regarding instant claims 11 and 12, the selection of the dimensions or shape of the metal plate is obvious unless there is criticality of the asserted ranges.  In addition, these limitations are present in claims 8 and 9, respectively, of the reference application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-12 contain allowable subject matter over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
US 2004/0241035 is the closest prior art to the instant claims.
US '035 discloses an Fe-Ni-Co alloy for making shadow masks (abstract).  A method of manufacture is provided, where an alloy having an iron alloy containing nickel is rolled to produce a metal plate [0038]; this plate has particles containing as a main component an element other than Fe and Ni, with particles of one or more of Al2O3, SiO2, MgO, MnO, NbC, NbN, and MnS [0036].
US '035 does not disclose in a sample including the first surface and the second surface of the metal plate, the following conditions (1) and (2) regarding the particles are satisfied: 
3 in the sample; and 
(2) the number of the particles having an equivalent circle diameter of 3 µm or more is 50 or less per 1 mm3 in the sample; 
a first ratio of the metal plate is 70% or more; 
the first ratio is a ratio of a first quantity to a total quantity; 
the total quantity is the number of the particles per 1 mm3 in the sample, the particles having an equivalent circle diameter of 1 µm or more; and 
the first quantity is the number of the particles per 1 mm3 in the sample, the particles having an equivalent circle diameter of 1 µm or more and less than 3 µm.
Therefore, US '035 does not anticipate or reasonably render obvious the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        /BRIAN D WALCK/Primary Examiner, Art Unit 1738